Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  inadequate description is provided in the specification to describe what is meant by the term “volumetric pump.”  Examiner could only find reference to medical infusion pumps by searching the term on the internet.  Appropriate correction is required to unambiguously understand the scope of the claim.

Claim Objections
Claims 1, 6, 7 and 11 are objected to because of the following informalities:  the feature identified as applicant’s (12, fig. 1) is referred to as the dewatering zone, the press zone and the perforated zone whereas the same term should be used throughout to reduce ambiguity and comply with the requirement of proper antecedent basis for terms used in claim drafting.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: line 10 recites “the perforations” without proper antecedent basis.  Examiner suggests “perforations.”  Also, line 12 recites “the prevalent overpressure” without proper antecedent basis.  Examiner suggests “prevalent overpressure.” Appropriate correction is required.
Claims 3, 4, 7, 9, 10, 16-19 are objected to because of the following informalities:  the feature the pump (3) is also referred to as the pump part (3) in claims 3, 4, 7, 9, 10, .  Appropriate correction is required.
Claims 4, 6, 18 and 19 are objected to because they include reference characters which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 5 is objected to because of the following informalities: line 3 recites “the counter pressure system” without proper antecedent basis.  Examiner suggests “a counter pressure system.”  
Claim 7 is objected to because of the following informalities: line 6 includes a second period, whereas a single period is allowed in the claim at the end of the claim.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim term and the limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the supply device in claim claims 1-16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13-15 do not meet the requirement of the limitation of claim 1 requiring a cylindrical tube.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 19 depends from claim 3 but cannot include the valve recited in claim 3 in the cylindrical tube or the transport zone and at the same time have the pump directly connected to the press part since it would require a valve between the pump and the press part.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgin (US 4,343,233).
Burgin shows a device for the separation of a product in a liquid fraction and in a non-liquid fraction, comprising a transport pump (80, fig. 3, left most portion of the tube) which sucks in the product from a barrel or supply device (the inherent device supplying 92) and pumps it the product under pressure to a transport zone which ends in a cylindrical tube (80, fig. 3, portion towards the right) provided with a dewatering zone with lateral perforations (108, 94), whereby during the transport of the product through the cylindrical tube a part of the liquid fraction of the product is forced out through the perforations of the press zone as a result of the prevalent overpressure such that during the transport movement in the cylindrical tube a press cake is created which due to the pump pressure is forced further through the cylindrical tube to the exit thereof (114), whereby the exit of the pressed press cake from the cylindrical tube is restricted by a controlled recoiling counter pressure plate which when making room for the exiting dewatered press cake exercises a controlled counter force on this press cake such that the pressure at the entry of the cylindrical tube remains within the desired limits to thus obtain a good separation of liquid and a solid dewatered press cake in the cylindrical tube (86, 72, abstract), whereby the counter pressure plate moving in a controlled way not only recoils, but sometimes also stops in a controlled way or even moves against the movement of the press cake and this with varying forces (22, 3:41-45, controllable by the controller), after which in a following phase the counter pressure plate is moved further to the right in the direction of the moving pressed press cake, such that now no more pressure is exercised on the press cake, and the press cake will subsequently spontaneously break off and fall down in a collector, or is actively removed from the flow path of the digestate by a mechanical separator with a movable .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burgin as applied to claim 1 above, and further in view of Barre (US 6,471,898).
Burgin discloses the claimed invention except for the perforations in the cylindrical press zone have a conical shape whereby the diameter of the perforations on the inside of the press zone is smaller than the diameter of the perforations on the outside of the press zone.  Barre teaches the perforations in the cylindrical press zone have a conical shape whereby the diameter of the perforations on the inside of the press zone is smaller than the diameter of the perforations on the outside of the press zone (7:53-67) in order to allow perforations in the perforated plate to be adjusted to suit the application.  Burgin would benefit equally from allowing perforations in the perforated plate to be adjusted to suit the application.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Burgin with the perforations in the cylindrical press zone have a conical shape whereby the diameter of the perforations on the inside of the press zone is smaller than the diameter of the perforations on the outside of the press zone as taught by Barre in order to allow perforations in the perforated plate to be adjusted to suit the application. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burgin as applied to claim 1 above, and further in view of Tucker (US 2015/03126321).
Burgin discloses the claimed invention except for the perforations in the press zone are slit shaped.  Tucker teaches the perforations in the press zone are slit shaped [0035] in order to allow water to pass through the barrel.  Burgin would benefit equally from allowing water to pass through the barrel.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Burgin with the perforations in the press zone are slit shaped as taught by Tucker in order to allow water to pass through the barrel for faster draining as a result of the enlarged opening. 

Allowable Subject Matter
Claims 3, 5, 7-10, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 3 and 17 include allowable subject matter because prior art could not be found to disclose a valve is provided in the transport zone or in the cylindrical tube with all of the limitations of independent claim 1.  Examiner notes that the configuration of claim 1 is limited such that the addition of claims 3 or 17 greatly limit the amount of available prior art generally.  This lack of relevant prior art generally makes finding specific details based on a narrowly limited design that much less likely to be found.
Claims 5 and 20 include allowable subject matter because prior art could not be found to disclose the counter pressure system is adjusted in the sense that the counter pressure plate does not move uniformly from left to right, but periodically stops or even briefly goes back from right to left in between and this with varying counter pressures with all of the limitations of independent claim 1.
Claims 7 and 9 includes allowable subject matter because prior art could not be found to disclose the press part is divided over two or more parallel press parts; the press parts are fed by a shared pump part that supplies the product via a transport zone with all of the limitations of independent claim 1.  As mentioned above, dewatering technology has not kept pace with other means of drying resulting in a general dearth of relevant prior art.  The combined system disclosed in fig. 2 sharing a single pump was not found and would not be anticipated by merely doubling the structure of a single unit thus lending to patentable weight for the claim limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762